DETAILED ACTION

1. It is hereby acknowledged that 17/871107 the following papers have been received and placed of record in the file: Remark date 07/22/22  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

Claim Objections

3. Claims 1-32 objected to because of the following informalities:  claims 1, 9, 17 and 25 states “…increasing, based on the determining that the first set of modulators…”. This leaves one questioning what is increasing (i.e. ports, modulator, target quantities, or something else). Thus to make it clear it is suggested further explaining the increasing process.  The specification discloses “Having found no suitable modulators in the previous search, step 1010 increases the size of the search set. It may make sense to increase the size of the search set by only one modulator. If the previous search set size was one modulator, as it was in step 1001, then this would bring the size of the search set to two modulators. In the example where the search set size is increased to two modulators, the system would identify sets of up to two modulators that, in combination, output to all of the required output ports in step 1011. The size of the search set may increase by any amount. For example, if a system uses only broadcast and narrowcast modulators, it may make sense to increase the size of the search set by the number of ports on which the signal will be output because this would allow sets consisting of only narrowcast modulators to be considered in step 1011. A decision at step 1012 may indicate that if a suitable combination of modulators is found, then one such combination will be selected in step 1003.” (see paragraph [0056].) Appropriate correction is required.


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of  U.S. Patent (US 9,307,304B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to mapping signals to ports.  The main difference is Instant Application (17/871107) uses modulators and determine a second set of ports based on search or quantity, while U.S. Patent (US 9,307,304B2) explains the use of output ports being configured to output respective sets of channels and generate an updated mapping of the signals to the hardware output ports in response to receiving message. This is an obvious modification for use congestion or load balancing of signals or ports.  

Instant Application (17/871107)                		   U.S. Patent (US 9,307,304B2) 
1. (New) A method comprising:
determining, by a computing device, based on a mapping of signals to output ports, a first target quantity of one or more modulators;
determining that a first set of modulators associated with the first target quantity is not capable of outputting the signals to the output ports;
increasing, based on the determining that the first set of modulators is not capable of outputting the signals to the output ports, the first target quantity to a second target quantity; and determining, based on the increasing, a second set of modulators associated with the second target quantity that is capable of outputting the signals to the output ports.
1. A system comprising: a processor; and memory storing executable instructions that, when executed by the processor, cause the system to: forward signals via hardware output ports to a plurality of user terminals over a network according to a mapping of the signals to the hardware output ports, the hardware output ports being configured to output respective sets of channels, and each channel of the respective sets of channels being one of the signals in modulated form; receive, over the network, a message from a user terminal of the plurality of user terminals in communication with one of the hardware output ports; and generate an updated mapping of the signals to the hardware output ports in response to receiving the message.

The remaining current application’s claims are similar to patent application’s claims.  


Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of  U.S. Patent (US 10,652,095) .
Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to mapping signals to ports.  The main difference is Instant Application (17/871107)  uses modulators and determine a second set of ports based on search or quantity, while U.S. Patent (US 10,652,095) explains the use of signal indicator for update of mapping. This is an obvious modification for use congestion or load balancing of signals or ports.  

Instant Application (17/871107)                		   U.S. Patent (US 10,652,095) 
1. (New) A method comprising:
determining, by a computing device, based on a mapping of signals to output ports, a first target quantity of one or more modulators;
determining that a first set of modulators associated with the first target quantity is not capable of outputting the signals to the output ports;
increasing, based on the determining that the first set of modulators is not capable of outputting the signals to the output ports, the first target quantity to a second target quantity; and determining, based on the increasing, a second set of modulators associated with the second target quantity that is capable of outputting the signals to the output ports.
1. A method comprising: based on a mapping of signals to ports, outputting, by a computing device, the signals via the ports, wherein the ports comprise a first set of ports, and wherein one of the signals comprises a first signal that is mapped to each port in the first set of ports; receiving, by the computing device and from at least one network device, a signal indicator; and causing, based on the signal indicator, an update of the mapping.


The remaining current application’s claims are similar to patent application’s claims.  


Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent (US 11,424,988) Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to mapping signals to ports.  The main difference is Instant Application (17/871107)                uses modulators and determine a second set of ports based on search or quantity, while U.S. Patent (US 11,424,988) explains the use of a server and updating ports. This is an obvious modification for use congestion or load balancing of signals or ports.  

Instant Application (17/871107)                		   U.S. Patent (US 11,424,988) 
1. (New) A method comprising:
determining, by a computing device, based on a mapping of signals to output ports, a first target quantity of one or more modulators;
determining that a first set of modulators associated with the first target quantity is not capable of outputting the signals to the output ports;
increasing, based on the determining that the first set of modulators is not capable of outputting the signals to the output ports, the first target quantity to a second target quantity; and determining, based on the increasing, a second set of modulators associated with the second target quantity that is capable of outputting the signals to the output ports.
1. (Previously Presented) A system comprising: a server and a network device, wherein the server comprises: one or more first processors; and memory storing first instructions that, when executed by the one or more first processors, cause the server to: based on a mapping of signals to ports, output the signals via the ports, wherein the ports comprise a first set of ports, and wherein one of the signals comprises a first signal that is mapped to each port in the first set of ports; receive, from the network device, a signal indicator; and cause, based on the signal indicator, an update of the mapping; and wherein the network device comprises: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the network device to: send, to the server, the signal indicator.


The remaining current application’s claims are similar to patent application’s claims.  



Examiner’s Note:
If terminal disclaimer is filed claims will be considered for allowance.  

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Chilukoor et al(US 2008/0137534A1) explains  a port in ingress or egress ports 122, 124 may be receiving an indication from a processing element or a memory controller for a memory associated with the port that it is receiving multiple requests and the ports request is a lower priority than the other requests. The port may have to wait until the higher priority requests are processed by the processing element or the memory. In this example, this indication of congestion at the processing element or memory may be encoded by communicate feature 264 and relayed to node 110 via data signal path 105C in a 1-bit slot associated with the port. As a result, a resource level that includes available processing elements or memory associated with the port may be indicated via this 1-bit slot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478